 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDits disclaimer.We cannot agree.As the majority opinion stated intheHt mkoI case which is now being overruled, the Union, by pressingits appeal on and beyond the date of the hearing, was necessarily seek-ing a Board order that the Employer bargain with the Union. Alsoimplicit therein was the position that, irrespective of any loss ofmajority by reason of these asserted unfair labor practices, the Unionwas still entitled to be bargained with as the majority representativeof the employees involved. In such circumstances, a disclaimer ofpresent majority status is not to be equated unequivocally with anabandonment of such bargaining status.Our colleagues further assert that, because a finding of a violationof Section 8 (a) (5) necessarily requires an implicit conclusion thatno valid question concerning representation exists, the conduct of theUnion in pressing the 8(a) (5) charge was not inconsistent with itsdisclaimer.This, we believe, misconceives the point at issue.For,an 8 (a) (5) finding would mean that the Board was affirming the bar-gaining status of the Union and declaring that such status was notopen to the challenge of an election.While a necessary corollary ofsuch a conclusion would be that there was no valid question concerningrepresentation to support an election challenging the Union's status,what is relevant here is that the Union was, by pressing the charge,seeking affirmation of its majority status and that the disclaimer wasinconsistent therewith.Accordingly, we would reject the Union's disclaimer as equivocaland affirm the Regional Director's direction of an election.bHumko, A Division of National Dairy Products Corporation,supra.We cannot acceptthe Chairman's assertion thatHumkodeparted from long-standing precedent and thatprior to that decision the Board hadalwaysperinitted withdrawalof a claim of repre-sentation at the time of the hearing or after the Board'sDecision and Direction of Elec-tion.In all the cases cited by ChairmanMcCullochsuch disclaimers were clear and un-equivocal and the Union had taken no action Inconsistent therewith.The Board has,throughout the years,rejected disclaimerswhich.were equivocal.See, e.g.,StandardBrands,Inc.,77 NLRB992, 994-995.In view of this Union'spattern of inconsistentbehavior, we cannot give credenceto the belateddisclaimers alleged in Its request forreview andIts brief.Cf.Casey-MetcalfMachinery Co., at al.,114NLRB1520, 1524.'Broomall Construction CompanyandLocal 312, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Independent,Petitioner.Case No. 4-RC-4659.May 25, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Draper Lewis,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.137 NLRB No. 37. BROOMALL CONSTRUCTION COMPANY345Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The Employer contends that the nature of its operations are suchthat its employees are essentially casual and that therefore no electionshould be held.Broomall Construction Company is engaged as a general contractorand a subcontractor in concrete, roadbuilding, earth and sewer, andrelated construction work, throughout several counties in the easternpart of Pennsylvania and contiguous portions of New Jersey.TheEmployer maintains an office and equipment yard at King of Prussia,Pennsylvania.At this location the employees are hired and sent tothe various jobsites, except for unusual situations where the jobs arelocated at a distance from King of Prussia. There is no fixed workingcomplement as the Employer operates an informal shapeup at theKing of Prussia yard each morning and the makeup of any particularwork force depends on the requirements of the particular job and thenumber of people who appear at the yard.However, the Employerdoes have a nucleus of employees who obtain rather continuous em-ployment and approximately 25 percent of the employees worked forthe Employer in the preceding year.We therefore reject the Em-ployer's contention that no election should be directed herein.Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employerwithin Section 9(c) (1) and Section 2(6) and (7) of the Act?4.The Petitioner initially sought to represent all of the Employer'semployees including truckdrivers, but when the Laborers and Operat-ing Engineers intervened at the hearing, it amended its petition toinclude a unit composed of "carpenters, cement finishers, and truckdrivers."The Laborers sought to represent a unit of "all laborers atKing of Prussia including the cement finisher's helper and the blasterfrom York."The Operating Engineers sought a unit of "all whooperate and/or maintain mechanical construction equipment on theKing of Prussia and York lists."The Employer contends that each of the three units sought bythe respective unions is inappropriate, and accordingly moves to dis-miss the petition.IAt the hearing, the Laborers District Council of Philadelphia and Vicinity, Local 413,affiliatedwith International Hod Carriers,Common Laborers & Building ConstructionEmployees,AFL-CIO, hereinafter referred to as Laborers,and Local 542, InternationalUnion of Operating Engineers, AFL-CIO, hereinafter referred to as Operating Engineers,each intervened,without objection by any party,on the basis of a sufficient showing ofinterest2 Trammell Construction Company,Incorporated,126 NLRB 1365;Masonry Resurfacing&Construction Company, Inc,Case No 5-RC-3349(not published in NLRB volumes). 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo grant the requested units would seriously fragmentize the com-munity of interest among all the employees. Furthermore there is noevidence that the Employer has a truckdriver as such. Instead itappears that many employees drive a truck for short periods of time,none for more than 50 percent of the time. Additionally, the two jobclassificationswith the strongest community of interest would beplaced in different units; namely the cement finisher and the cementfinisher's helper.Neither the laborers nor the operating engineers constitutes a craftor departmental unit.'Accordingly, the only appropriate unit wouldbe an overall unit including all the employees employed by the Em-ployer, excluding supervisors.The Employer contends that the petition should be dismissed be-cause none of the Unions involved herein has geographical jurisdictionbroad enough to embrace the Employer's normal area of operations.The Board has consistently refused to predicate unit findings uponthe scope of a local's territorial jurisdiction.The Petitioner and In-tervenors may withdraw from the election upon timely notice to theRegional Director.'Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: All employees em-ployed by Broomall Construction Company in the Pennsylvaniacounties of Northampton, Bucks, Montgomery, Chester, Delaware,Lancaster, Dauphin, Lebanon, Schuylkill, Carbon, Luzerne, Monroe,Lehigh, Berks, and York; and the county of Burlington in NewJersey; but excluding watchmen, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]MEMBERS RODGERS and FANNING took no part in the considerationof the above Decision and Direction of Election.3Trues-MartCorporation,et al,121NLRB 1430,Greene Construction Company, et al,133 NLRB 152.4Paxton WholesaleGrocery Company,123 NLRB 316.Montgomery Ward&Co., IncorporatedandRetail Store Em-ployees Union Local No. 1099,Retail Store Clerks InternationalAssociation,AFL-CIO.Case No. 9-RM-9267.May 25, 1962SUPPLEMENTAL DECISION AND ORDEROn November 22, 1961, the Board issued a Decision and Directionof Election 1 in the above-entitled case, finding appropriate a unit of1Not published in NLRB volumes.137 NLRB No. 26.